DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 10/20/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. §103 rejection of claims 5, 10, and 16 over Moore, Herrington, Shoop, and Vynckier has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-12, 14-19
Withdrawn claims: 				None
Previously cancelled claims: 		13
Newly cancelled claims:			5, 10, 16
Amended claims: 				1, 6-9, 11, 12, 17-19
New claims: 					20-22
Claims currently under consideration:	1-4, 6-9, 11-12, 14-15, 17-22
Currently rejected claims:			1-4, 6-9, 11-12, 14-15, 17-22
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-7, 9, 11-12, 14-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2005/0053697; previously cited) in view of Herrington (Herrington, T.M., Vernier, F.C, “Vapour pressure and water activity”, 1995, Physico-Chemical Aspects of Food Processing, Blackie Academic & Professional,  edited by Beckett, S.T., pages 1-3; previously cited), Shoop (US 2018/0368452; previously cited), and Vynckier (Vynckier et al., “Hot-melt co-extrusion: requirements, challenges and opportunities for pharmaceutical applications”, 2013, Journal of Pharmacy and Pharmacology, vol. 66, pages 167-179; previously cited).
Regarding claim 1, Moore teaches a method for producing a filled cluster product (corresponding to granola pieces) ([0002]) comprising: (A) providing a center material having a first viscosity at 23°C that is sufficient to maintain the center material in a rigid shape, and a second viscosity at a temperature in the range of 40-80°C that is sufficiently low for the center material to be extruded (corresponding to fruit paste, yogurt compound, custard-based filling, chocolate-based filling, a fat-based compound, a cream filling, or a sugar-based compound) ([0060]); (B) providing an outer shell material ([0059]) comprising: a binder layer, a plurality of delicate exclusions (corresponding to crisp rice) in an amount of 0-20 wt.% of the outer shell material, and granola cereal in an amount of 0-50 wt.% of the outer shell material (Table 4 on page 3); (D) co-extruding the center material and the outer shell material through a die and annulus such that the die and annulus form the outer shell material into a hollow shape and form the center material into a solid shape that fills the hollow shape of the outer shell material to produce a rope; (E) cutting the rope laterally into a plurality of pieces, each of the plurality of pieces comprising first and second cut ends, the first and second cut ends each comprising an exposed center material surface ([0060], Figure 4c); (F) baking each of the plurality of pieces at a temperature of less than 177°C (corresponding to a temperature of less than 350°F) ([0056]).  Moore also teaches that the binder material comprises a maximum sugar content of 25 wt.% (Table 4 on page 3), which falls within the claimed sugar concentration, and that the outer shell comprises delicate exclusions selected from the group consisting of puffed rice (Table 4 on page 3).  Moore also teaches that the binder material comprises water ([0044]).  It does not specify an amount of water that is added to the binder material, but teaches that water added to the binder material and/or the dough create a wet dough when the binder and granola mixture are combined wherein the water content is 10-16 wt. % ([0043]).  Therefore, depending on the order in which the ingredients are mixed, contents of water in the binder overlap the claimed content range.  Although Moore teaches the outer shell material of the granola product comprises delicate exclusions in an amount of up to 20 wt.% and granola cereal in an amount of up to 50 wt.% wherein the product is formed by co-extrusion, it does not teach (i) the binder to have a maximum water activity of 0.35; (ii) the content of delicate exclusions to comprise more than 40% of the binder by weight of the outer shell material; or (iii) step (C) of heating the center material and the outer shell material to a temperature of 40-80°C in an extrusion apparatus.
However, Herrington teaches that water activity (corresponding to the amount of desorbable water) depends on atmospheric humidity, temperature, water content, and the nature and concentration of water-soluble substances in the food (page 2, paragraph 2).  Shoop teaches a food product comprising an inner core and grain-based outer coating (Abstract) made from granola and discloses that granola typically comprises at least one grain-based product ([0047]) such as puffed rice, puffed corn, puffed quinoa, and puffed groats (corresponding to oats), puffed amaranth, and puffed spelt ([0033], [0046]).  Vynckier teaches that co-extrusion is defined as the simultaneous hot-melt extrusion of two or more materials through the same die (page 167, column 1, paragraph 1) and that co-extrusion became popular in the food industry to make food products with a cereal-based outer layer and a fat-, sugar-, or water-based filling (page 167, column 2, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Moore in order to provide a binder with a water activity that falls within the claimed water activity range as taught by Herrington.   As the binder water activity is a variable that can be modified, among others, by adjusting atmospheric humidity, temperature, water content, and the nature and concentration of water-soluble substances in the food, the binder water activity would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed binder water activity cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the atmospheric humidity, temperature, water content, and the nature and concentration of water-soluble substances in the binder produced in the method of Moore to obtain the desired water activity as taught by Herrington (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
It would have been obvious for a person of ordinary skill in the art to have modified the content of delicate exclusions in the outer shell material produced by the method of Moore by using the delicate exclusions as the at least one grain-component that is required for the production of granola as taught by Shoop.  Since Moore teaches that the outer shell material comprises 0-20 wt. % puffed rice and 0-50 wt. % granola cereal, but does not disclose the ingredients of the granola cereal, a skilled practitioner would be motivated to consult an additional reference such as Shoop in order to determine suitable ingredients for granola cereal.  In consulting Shoop, the practitioner would find that granola cereal comprises at least one cereal grain such as puffed rice, puffed corn, puffed quinoa, and puffed groats, puffed amaranth, and puffed spelt.  Therefore, the combination of Moore and Shoop teaches that the content of delicate exclusions in the outer shell material is an amount of 0-70 wt. % (sum of the content of 0-20 wt. % puffed rice and content of 0-50 wt. % granola cereal) which overlaps the claimed content range, rendering it obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Moore to include heating the center material and outer shell material in the extrusion apparatus to a temperature that fall within the claimed temperature range as taught by Vynckier.  Since Vynckier teaches that co-extrusion requires the core and outer materials to both be heated, a skilled practitioner would readily recognize that the heating involves temperatures above room temperature, which is about 23°C, and includes a range of temperatures that overlap the claimed temperature range, rendering it obvious.  Also, the disclosure in Vynckier that co-extrusion is known in the food industry to make foods with a cereal-based outer coating and a fat-, sugar-, or water-based filling indicates that it is within the ambit of a skilled practitioner to determine a suitable temperature for heating the materials in the extrusion apparatus, which also renders the claimed temperature range obvious.  
Regarding claim 2, Moore teaches the invention as disclosed above in claim 1, including the filled cluster product can be formed with an arbitrary shape ([0064]) such as a spheroidal shape (Shoop [0036]) and that the outer shell material covers the exposed center material at the first and second cut ends of each of the plurality of pieces (corresponding to pinched into pieces) ([0060]).  Therefore, claim 2 is rendered obvious.
Regarding claim 3, Moore teaches the invention as disclosed above in claim 1, including step (A) further comprises providing a center material comprising a fat-based material selected from the group consisting of: nut butter, seed butter (Shoop [0030], [0036]), and chocolate (Moore [0060]).
Regarding claim 4, Moore teaches the invention as disclosed above in claim 1, including step (A) further comprises providing a center material comprising a water-based material selected from the group consisting of: caramel and nougat (Moore [0060]).
Regarding claim 6, Moore teaches the invention as disclosed above in claim 1, including the binder material is selected from the group consisting of: a carbohydrate (corresponding to corn syrup) ([0033]) or a water-based material (corresponding to water) ([0044]). 
Regarding claim 7, Moore teaches the invention as disclosed above in claim 1, including the binder material comprises an ingredient selected from the group consisting of: corn syrup, sugar (Moore [0033]), brown rice syrup, honey, molasses, and agave (Shoop [0035], [0048]). 
Regarding claim 9, Moore teaches the invention as disclosed above in claim 1, including the binder material comprises glycerin in an amount of 5-15 wt.% (Moore, Table 3 on page 3), which overlaps the claimed content range.
Regarding claim 11, Moore teaches the invention as disclosed above in claim 1, including the binder material comprises vegetable oil in an amount of 5-15 wt.% (Moore, Table 3 on page 3), which overlaps the claimed range.
Regarding claim 12, Moore teaches the invention as disclosed above in claim 1, including the holding time for the wet dough formed from the combined binder material and granola mixture is bound by the possibility of microbial spoilage due in part to the moisture content of the dough (Moore [0047]) and that lower water activity is used to control microbial growth (Herrington, page 2, paragraph 4).  Herrington teaches that the effect of water activity on the stability of food depends on the humectants used such as lecithin (page 3, paragraph 2).  From the disclosure of Herrington, a skilled practitioner would recognize that lecithin can be added to the wet dough as a humectant to lower water activity and prevent microbial growth.  Since water activity is a result-effective-variable as described above in the rejection of claim 1 and the order of mixing ingredients is variable, the amount of lecithin in the binder  material is variable as well; thereby, rendering the claim obvious. 
Regarding claim 14, Moore teaches the invention as disclosed above in claim 1, including co-extrusion requires the core and outer materials to both be heated (Vynckier, page 167, column 1, paragraph 1) and that co-extrusion became popular in the food industry to make food products with a cereal-based outer layer and fat-, sugar-, or water-based filling (Vynckier, page 167, column 2, paragraph 1).  These disclosures at least suggest that it is within the ambit of a skilled practitioner to determine a suitable temperature above room temperature for the heating in step (C), which includes a range of temperatures that overlap the claimed temperature range, rendering it obvious.
Regarding claim 15, Moore teaches the invention as disclosed above in claim 1, including co-extrusion requires the core and outer materials to both be heated (Vynckier, page 167, column 1, paragraph 1) and that co-extrusion became popular in the food industry to make food products with a cereal-based outer layer and fat-, sugar-, or water-based filling (Vynckier, page 167, column 2, paragraph 1).  These disclosures at least suggest that it is within the ambit of a skilled practitioner to determine a suitable temperature above room temperature for the heating in step (C), which includes a range of temperatures that overlap the claimed temperature range, rendering it obvious.
Regarding claim 17, Moore teaches the invention as disclosed above in claim 1, including the binder material comprises glycerin in an amount of 5-15 wt.% and vegetable oil in an amount of 5-15 wt.% (Moore, Table 3 on page 3) which can be canola oil (Shoop [0089]).  Moore also teaches the binder material comprises corn syrup and corn syrup solids in amounts of 40-60 wt.% and 0-20 wt.%, respectively (Moore, Table 3 on page 3) and that water is added to the binder mixture (Moore [0044]).  The production of binders for granola products is known in the art (Moore [0004]) and the water added to the binder syrup during mixing will create contents of corn syrup (resulting from the combination of the corn syrup and the rehydrated corn syrup solids) that overlap the claimed range.  Moore does not specify an amount of water that is added to the binder, but teaches that water added to the binder and/or the dough create a wet dough when the binder and granola mixture are combined wherein the water content is 10-16 wt. % ([0043]).  Therefore, depending on the order in which the ingredients are mixed, contents of water in the binder overlap the claimed content range.  From the disclosures of Herrington as described in the rejection of claim 12 above, a skilled practitioner would recognize that lecithin can be added to the wet dough as a humectant to lower water activity and prevent microbial growth.  Since water activity is a result-effective-variable as described above in the rejection of claim 1 and the order of mixing ingredients is variable, the amount of lecithin in the binder is variable as well; thereby, rendering the claim obvious.  Moore also discloses that gum (corresponding to hydrocolloid) can be used to replace all or some of the wheat flour in the granola mixture and that wheat flour is used in amounts of about 1-20 wt.% ([0036]).  Since the order of mixing ingredients is variable (Moore [0043]), the gum can be added to the binder syrup in amounts which overlap the claimed content range, rendering it obvious. 
Regarding claim 18, Moore teaches the invention as disclosed above in claim 1.  Although the prior art does not teach the binder material to comprise the viscosities recited by claim 18, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such viscosities do not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art.
Regarding claim 19, Moore teaches the invention as disclosed above in claim 1, including the binder material has a sugar content of 0-25 wt.% (Table 3 in [0033]), which falls within the claimed concentration.
Regarding claim 20, Moore teaches the invention as disclosed above in claim 1, including the binder concentration is 20-40 wt.% (Table 4 on page 3) and the content of delicate exclusions in the outer shell material is an amount of 0-70 wt.%.  These concentrations provide a range of binder to delicate exclusion weight ratios in the outer shell material that overlap the claimed weight ratio.  The selection of the claimed value within the overlapping range renders the claim obvious.
Regarding claim 21, Moore teaches the invention as disclosed above in claim 20, including the binder material contains sugar alcohol (corresponding to sorbitol) in an amount of 0-10 wt.% (Table 3 on page 3), which overlaps the claimed concentration of sugar alcohol.  The selection of sugar alcohol in an amount 0 wt.% renders the claim obvious.
Regarding claim 22, Moore teaches the invention as disclosed above in claim 20, including the binder material does not contain high-fructose corn syrup (Table 3 on page 3).

Claims 1 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 8,110,231) in view of Moore (US 2005/0053697; previously cited), Archibald (US 2004/0166206), and Vynckier (Vynckier et al., “Hot-melt co-extrusion: requirements, challenges and opportunities for pharmaceutical applications”, 2013, Journal of Pharmacy and Pharmacology, vol. 66, pages 167-179; previously cited) as evidenced by Froseth (WO 2001/22835).
Regarding claim 1, Coleman teaches a method for producing a filled cluster product (corresponding to cereal bar comprising a filling layer in column 9, lines 41-42) comprising: (B) providing an outer shell material (corresponding to cereal matrix in column 3, lines 28-30) comprising a binder layer comprising a binder material (column 4, lines 26-27) and sugar (column 4, lines 47-48) in amounts of 0 wt.% and 3 wt.%  (Table 1 in column 10; Table 2 in columns 11-12), which fall within the claimed sugar concentration.  Coleman teaches that the binder material comprises a carbohydrate syrup as the primary or essentially sole binder material (column 4, lines 40-41) and that the binder material also comprises water (column 4, lines 47-48), which at least suggests that the carbohydrate syrup comprises at least 50 wt.% of the binder material so that the concentration of water overlaps the claimed concentration.  The selection of a value of water within the overlapping range renders the claimed water concentration obvious.  Coleman teaches that the outer shell material also comprises a plurality of delicate exclusions selected from puffed rice, puffed corn, and combinations thereof (column 3, lines 42-49) in an amount of about 33-66 wt.% (corresponding to a weight ratio of cereal pieces to edible binder of about 2:1 to about 1:2 in column 3, lines 38-39), which overlaps the claimed delicate exclusion concentration.  Coleman also teaches that method of making the filled cluster product comprises: (A) providing a center material (corresponding to milk-filling) such as that disclosed in WO 2001/22835 (column 9, lines 41-44).  Since the milk-filling is extruded and the melting point of the milk-filling is about 85°C, below which the viscosity of the milk-filling changes (as evidenced by WO 2001/22835 to Froseth in page 30, lines 6-7 and page 30, lines 15-17), Coleman teaches a center material having a first viscosity at 23°C that is sufficient to maintain the center material in a rigid shape and a second viscosity at a temperature of 40-80°C that is sufficiently low for the center material to be extruded as claimed.  Although Coleman teaches that the filled cluster product is extruded through a die to form a rope shape (column 7, lines 53-57) and that the binder material comprises ingredients such as corn syrup and liquid sucrose (column 4, lines 30-35) that are heated to about 77°C (corresponding to about 170°F) and then combined with the cereal component wherein the temperature of the mixture was about 38°C to about 43°C (corresponding to about 100°F to about 110°F) (column 10, lines 52-56), it does not teach steps (C)-(F) of the claimed method or that the binder material has a maximum water activity of 0.35.
However, Archibald teaches a filled cluster product (corresponding to the food product [0042] having a filling layer or core portion [0085]) wherein the binder containing corn syrup and liquid sucrose has a water activity of less than about 0.45, which overlaps the claimed water activity, in order to maintain product stability at room temperature ([0071]).  Archibald also teaches that water activity is dependent upon the type of sugars, humectants, and other low molecular weight ingredients ([0071]).  Vynckier teaches that co-extrusion is defined as the simultaneous hot-melt extrusion of two or more materials through the same die (page 167, column 1, paragraph 1) and that co-extrusion became popular in the food industry to make food products with a cereal-based outer layer and a fat-, sugar-, or water-based filling (page 167, column 2, paragraph 1).  Moore teaches a method for producing a filled cluster product (corresponding to granola pieces) ([0002]) comprising: providing a center material and an outer shell material ([0059]) having a binder layer and a plurality of delicate exclusions (corresponding to crisp rice) (Table 4 on page 3).  Moore teaches that the method further comprises: (D) co-extruding the center material and the outer shell material through a die and annulus such that the die and annulus form the outer shell material into a hollow shape and form the center material into a solid shape that fills the hollow shape of the outer shell material to produce a rope; (E) cutting the rope laterally into a plurality of pieces, each of the plurality of pieces comprising first and second cut ends, the first and second cut ends each comprising an exposed center material surface ([0060], Figure 4c); (F) baking each of the plurality of pieces at a temperature of less than 177°C (corresponding to a temperature of less than 350°F) ([0056]).  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Coleman by providing a binder with a water activity as taught by Archibald.  Since Coleman teaches that its binder comprises corn syrup and liquid sucrose, but does not teach a water activity of a binder comprising such ingredients, a skilled practitioner would have been motivated to consult an additional reference such as Archibald in order to determine the potential water activity of a binder comprising corn syrup and liquid sucrose.  The selection of a value within the overlapping range renders the claimed water activity obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Coleman to include heating the center material and outer shell material in the extrusion apparatus to a temperature that fall within the claimed temperature range as taught by Vynckier.  Since Coleman teaches that its product comprises an outer shell material and a center material and that its product is prepared into a rope shape by extrusion, but does not teach a method of preparing such a product, a skilled practitioner would have been motivated to consult an additional reference such as Vynckier in order to determine a suitable method of producing a product comprising a center material and outer shell material through extrusion.  Since Vynckier teaches that co-extrusion requires the core and outer materials to both be heated, a skilled practitioner would readily recognize that the heating involves temperatures above room temperature, which is about 23°C, and includes a range of temperatures that overlap the claimed temperature range, rendering it obvious.  Also, the disclosure in Vynckier that co-extrusion is known in the food industry to make foods with a cereal-based outer coating and a fat-, sugar-, or water-based filling indicates that it is within the ambit of a skilled practitioner to determine a suitable temperature for heating the materials in the extrusion apparatus, which also renders the claimed temperature range obvious.
It would have been obvious for person of ordinary skill in the art to have modified the method of Coleman by performing the method steps taught by Moore.  Since Coleman teaches that its product comprises an outer shell material and a center material and that its product is prepared into a rope shape by extrusion, but does not teach a method of preparing such a product, a skilled practitioner would have been motivated to consult an additional reference such as Moore in order to determine a suitable method of producing a product comprising a center material and outer shell material through extrusion, thereby rendering steps (D)-(F) of the claimed method obvious.
Regarding claim 20, Coleman teaches the invention as described above in claim 1, including the binder material to delicate exclusion weight ratio is about 2:1 to about 1:2 (column 3, lines 38-39) such as 1:1 (column 10, lines 23-24), which falls within the claimed weight ratio.
Regarding claim 21, Coleman teaches the invention as described above in claim 20, including the binder material contains 0-10 wt.% sugar alcohol (column 4, lines 60-61), which overlaps the claimed 0 wt.% sugar alcohol content.
Regarding claim 22, Coleman teaches the invention as described above in claim 20, including the binder material does not contain high fructose corn syrup (Table 1 in column 10).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 8,110,231) in view of Moore (US 2005/0053697; previously cited), Archibald (US 2004/0166206), and Vynckier (Vynckier et al., “Hot-melt co-extrusion: requirements, challenges and opportunities for pharmaceutical applications”, 2013, Journal of Pharmacy and Pharmacology, vol. 66, pages 167-179; previously cited) as evidenced by Froseth (WO 2001/22835) as applied to claim 1 above, and further in view of Corn (“Nutritive Sweeteners from Corn”, 2006, Corn Refiners Association).
Regarding claim 8, Coleman teaches the invention as described above in claim 1, including the binder material comprises corn syrup in an amount greater than 50 wt.% to an amount of 100 wt.% (corresponding to the binder system containing >50 to 100% of a binder material wherein the binder material is corn syrup in column 4, lines 26-34), which overlaps the claimed concentration.  It does not teach that the corn syrup is reduced corn syrup comprising 80 wt.% solids and wherein the solids have a maximum sugar content of 25 wt.%.
However, Corn teaches that corn syrup has a dextrose equivalent (DE) of at least 20 (page 9, column 1, paragraph 4) and that corn syrup has a solids content of about 77-85 wt.% (page 24, column 1, paragraph 3) such as 80 wt.% (fifth row under “28 DE” in Table IV on page 32) which falls within the claimed content.  Corn also teaches that corn syrup does not contain sugar (i.e., sucrose) (Figure 5 on page 22); therefore, the solids have a sugar content of 0 wt.%, which falls within the claimed sugar concentration.  Since the corn syrup has the claimed sugar content, the corn syrup disclosed by Corn is categorized as a reduced-sugar corn syrup.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Coleman by using corn syrup as taught by Corn.  Since Coleman teaches that the binder material comprises corn syrup, but does not disclose any features related to the corn syrup, a skilled practitioner would have been motivated to consult an additional reference such as Corn in order to determine the expected features of corn syrup; therefore, the claim is rendered obvious. 

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-12 and 14-19 over Moore, Herrington, Shoop, and Vynckier: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 1 to recite that the binder material has a sugar content of less than 30% and a water content of 1-3 wt.% and that the plurality of delicate exclusions includes those previously listed in now-canceled claim 5.  Applicant argued that the combination of the prior art do not satisfy a prima facie case of obviousness.  Applicant stated that Moore teaches the binder containing 0-20 wt.% sugar when the binder is used in an extruded chewy granola product.  Applicant stated that the present disclosure distinguishes the claimed low sugar binding material from the low sugar binding syrup taught by Moore and that [0028] of the present specification states that the claimed low sugar binding material maintains the structural integrity of the exclusions better than binding materials containing low sugar binding syrups.  Applicant stated that none of the cited prior art references teach the presently claimed sugar content of the binder material (Applicant’s Remarks, page 9, paragraph 1 – page 11, paragraph 1).
However, amended claim 1 does not require any particular ingredient(s) to comprise the binder material.  Therefore, the binding syrup containing 0-25 wt.% sugar in addition to other ingredients disclosed in Moore is encompassed by the claimed binder material.  Also, the Examiner points out that, although [0028] of the present specification states that a low sugar binder material maintains structural integrity better than “binding materials containing low sugar binder syrups”, amended claim 8 requires the binder material to comprise a reduced sugar corn syrup containing 80 wt.% solids wherein the sugar content of the solids is no greater than 25 wt.%.  Therefore, the claimed binder material contains low sugar binder syrups and Applicant’s assertion that the present disclosure distinguishes the claimed low sugar binding material from a low sugar binding syrup is not supported.
Applicant stated that the presently claimed method employs 1-3 wt.% water in the binder material to achieve a low water activity in the binder material to maintain structural integrity and texture of the delicate extrusions during the manufacturing process. Applicant stated that the presently claimed method differs from methods of the prior art such as Moore as the prior art methods incorporate water in the delicate extrusions which destroys the structural integrity and texture of the exclusions.  Applicant argued that Moore does not teach an amount of water added to the binder syrup and that there is no motivation to modify or combine Moore with the cited secondary references to arrive at the presently claimed invention having a binder with the recited water content.  Applicant stated that Moore teaches that the ingredients shown in Table 4 are mixed to form a wet granola dough which is subsequently rested to allow it to absorb the added water as recited in [0046].  Applicant stated that Moore teaches the addition of the added water during several different steps of its disclosed method in [0042].  Applicant argued that none of the cited references at least suggests the amount of water in the binder recited in amended claim 1 and that there is no motivation to modify the teachings of Moore to arrive at the claimed water content with a reasonable expectation of success.  Applicant stated that adding extra water (i.e., the amount of water that exceeds 6 wt.%) to the granola dough of Moore enables it to be extruded and that lowering the water content to fall within the recited 1-3 wt.% would render the invention of Moore unsatisfactory for extrusion.  Applicant stated that the secondary references do not remedy the deficiencies of Moore (Applicant’s Remarks, page 11, paragraph 2 – page 13, paragraph 1).
However, the Examiner points out that none of the claims exclude the addition of water from the delicate exclusions.  As such, the assertion that the presently claimed method differs from the prior art in that the presently claimed method does not incorporate water into its delicate exclusions is not supported.  In response to the assertion that the presently claimed method employs 1-3 wt.% water in the binder material to achieve a low water activity in the binder material, higher water content does not necessarily equate to higher water activity as evidenced by the section labeled “Relationship between Water Content and Water Activity” on page 1 of Manitoba (“Water Content and Water Activity: Two Factors That Affect Food Safety”, January 2019, Manitoba, https://web.archive.org/web/20190128115334/https://www.gov.mb.ca/agriculture/food-safety/at-the-food-processor/water-content-water-activity.html; previously cited).  Stated another way, this disclosure also means that lower water content (e.g. 1-3 wt.%) does not necessarily equate to low water activity.  In response to the assertion that none of the cited references at least suggests the amount of water in the binder recited in amended claim 1, Applicant recognized that the extra water in amounts as high as 10 wt.% are added during different steps of the method disclosed in Moore when Applicant cited [0032] and [0042] of Moore in Applicant’s arguments.  Therefore, Applicant’s arguments at least suggest that the contents of water in the binder material overlap the claimed content range, depending on the order in which the ingredients are mixed, as stated above in the rejection of amended claim 1.  The selection of a value within the overlapping range renders the claimed water content in the binder material obvious.
Applicant argued that the prior art does not teach an outer shell material comprising more than 40 wt.% of the puffed ingredients recited in amended claim 1.  Applicant argued that one skilled in the art would consult US 4,451,488 to Cook for suitable ingredients of granola cereal as Moore cites Cook in [0005].  Applicant stated that one of ordinary skill would not have modified Moore as suggested by the Examiner since Cook discloses oat and wheat flakes as ingredients in granola cereal, which are not within the scope of the claimed delicate exclusions.  Applicant argued that even if one of ordinary skill consulted Shoop as suggested by the Examiner, the cited references do not fairly disclose the claimed percentage of delicate exclusions.  Applicant stated that Shoop does not specifically define the term “granola cereal” as asserted by the Examiner and Shoop provides a variety of grain types and exemplifies whole or rolled oats, rice crisps, and barley flakes in grain-based products, but does not teach the percentage of the grain-based product in the granola versus other ingredients.  Applicant stated that there is no teaching in Moore or Shoop that would lead one of ordinary skill in the art to select one of the recited puffed ingredients from their disclosures or select an amount of puffed ingredients that fall within the claimed concentration.  Applicant stated that none of Moore, Herrington, Shoop and/or Vynckier teach the claimed method for producing a filled cluster product having an outer shell material comprising a binder layer comprising a binder material and a plurality of delicate exclusions, wherein the binder layer has a sugar content of less than 30% and a water content of 1-3 wt.% and wherein the plurality of delicate exclusions comprises greater than 40 wt.% of the outer shell material and the delicate exclusions comprise at least one of the recited puffed ingredients (Applicant’s Remarks, page 13, paragraph 2 – page 16, paragraph 2).
However, Moore teaches that granola is a well-known product in the food industry [0004], which at least suggests that the ingredients of granola are also well-known in the industry.  As such, even if a skilled practitioner consulted Cook as a reference, the practitioner would recognize that there are many additional references for consultation on granola ingredients and that there is no limitation on the references that may be consulted for disclosing such a feature.  Therefore, the disclosure in Shoop regarding the puffed ingredients recited in amended claim 1 can be combined with the teachings of Moore. In response to the assertion that the cited references do not fairly disclose the claimed percentage of delicate exclusions, the combination of Moore and Shoop teaches that the content of delicate exclusions in the outer shell material is an amount of 0-70 wt. % since Moore teaches a content of 0-20 wt. % puffed rice and a content of 0-50 wt. % granola cereal (Table 4 on page 3 of Moore) while Shoop teaches that granola typically comprises at least one grain-based product ([0047]) such as puffed rice, puffed corn, puffed quinoa, and puffed groats (corresponding to oats), puffed amaranth, and puffed spelt ([0033], [0046]), so that the concentration of delicate exclusions overlaps the claimed content range.  The selection of a value within the overlapping range renders the claimed concentration obvious.  It is noted that even though Shoop does not define “granola cereal” specifically, there is no discernible difference between the “granola” of Shoop and the “granola cereal” of Moore since both products contain at least one cereal/grain ingredient as disclosed by both references.  In response to the assertion that there is no teaching in Moore or Shoop that would lead one of ordinary skill in the art to select one of the recited puffed ingredients from their disclosures, the mere disclosure in Moore and Shoop of the same puffed ingredients recited in amended claim 1 at least suggests that these ingredients can comprise at least a portion of the entire content of the delicate exclusions.  Therefore, the disclosures are sufficient to render the claimed puffed ingredients obvious.
Applicant then stated that the cited references also fail to disclose, teach, or suggest: (1) the first and second viscosity of the center material; and (2) heating the center material and the outer shell to a temperature of 40-80°C in an extrusion apparatus as recited in claim 1 because the Examiner takes the position that it would be obvious to combine the references, modify the disclosure of Moore, and optimize each of these variables without recognizing the variables as contributing to a specific result.  Applicant argued that none of the cited references, taken alone or in combination, teach, suggest, or even recognizes the advantageous effects of these claimed features in the context of the claimed method for making a filled cluster product and therefore, do not render the claimed invention obvious (Applicant’s Remarks, page 16, paragraph 3).
In reference to the teaching of a center material having a first and second viscosity, Moore teaches that the center material is a pumpable material and exemplifies fruit paste, yogurt compound, custard-based filling, chocolate-based filling, a fat-based compound, a cream filling, or a sugar-based compound ([0060]), wherein the term “pumpable” relates to the ability of the center material to be co-extruded, which means that the center material has a second viscosity that is sufficiently low for the center material to be co-extruded.  Since co-extrusion requires the core and outer materials to both be heated (Vynckier, page 167, column 1, paragraph 1), a skilled practitioner would readily recognize that the heating involves temperatures above room temperature, which is about 23°C, and includes a range of temperatures that overlap the claimed temperature range for the second viscosity, rendering the second viscosity obvious.  Also, the product of Moore is extruded to form different shapes ([0053]), which at least suggests that the center material must be rigid enough to maintain the shape at room temperature, thereby rendering the claimed first viscosity obvious.  In reference to teaching heating the center material and the outer shell to a temperature of 40-80°C in an extrusion apparatus, since co-extrusion requires the core and outer materials to both be heated (Vynckier, page 167, column 1, paragraph 1), a skilled practitioner would readily recognize that the heating involves temperatures above room temperature, which is about 23°C, and includes a range of temperatures that overlap the claimed temperature range, which renders the claimed temperature obvious.  Furthermore, the disclosure in Vynckier that co-extrusion is known in the food industry to make foods with a cereal-based outer coating and a fat-, sugar-, or water-based filling indicates that it is within the ambit of a skilled practitioner to determine a suitable temperature for heating the materials in the extrusion apparatus, which also renders the claimed temperature range obvious.
Applicant amended claim 8 to recite that the reduced-sugar corn syrup comprises 80 wt.% solids and that the solids have a maximum sugar content of 25 wt.%.  Applicant argued that Moore does not disclose a reduced-sugar corn syrup as presently claimed.  Applicant stated that the Examiner’s comments regarding a threshold for a “reduced calorie” corn syrup are irrelevant and that the present disclosure does provide a threshold for the reduced-sugar corn syrup.  Applicant stated that none of the cited secondary references remedy the deficiencies of Moore (Applicant’s Remarks, page 17, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of the claim, the features of amended claim 8 are now taught by the combination of Coleman, Moore, Archibald, Vynckier, and Corn, as evidenced by Froseth.  As described above in the rejection of amended claim 8, Coleman teaches the inclusion of corn syrup in its binder material, but does not teach that the corn syrup is a reduced-sugar corn syrup as claimed.  Corn teaches that corn syrup has a solids content of about 77-85 wt.% (page 24, column 1, paragraph 3) such as 80 wt.% (fifth row under “28 DE” in Table IV on page 32) which falls within the claimed solids content.  Corn also teaches that corn syrup does not contain sugar (i.e., sucrose) (Figure 5 on page 22); therefore, the solids have a sugar content of 0 wt.%, which falls within the claimed sugar concentration.  Since the corn syrup has the claimed sugar content, the corn syrup disclosed by Corn is categorized as a reduced-sugar corn syrup, thereby rendering it obvious.  It is noted that neither the present claims nor specification describe the term “sugar” and therefore, the term “sugar” is ascribed its typical definition in the art of “sucrose” as evidenced by the paragraph under the heading “Sugar” on page 1 of Sugar (“Sugar vs. Sugars”, 2019, Sugar.org, https://web.archive.org/web/20190327233114/https://www.sugar.org/sugar/sugars/).  Since the cited prior art has been shown to teach all features recited in amended claim 1, Applicant’s arguments are unpersuasive and the rejections of claims 1-4, 6-7, 9, 11-12, 14-15, and 17-19 are maintained as written herein while claim 8 is rejected over new prior art.  Claims 5, 10, and 16 are canceled and therefore, their rejections are moot.  
Applicant stated that none of the cited references teach or suggest the weight ratio of binder material to delicate exclusion recited in new claim 20.  Applicant stated that new claims 21-22 are patentable by reason of dependency from claim 20 (Applicant’s Remarks, page 17, paragraph 3 – page 18, paragraph 1).
However, new claims 20-22 are rejected either over the combination of Moore, Herrington, Shoop, and Vynckier and over the combination of Coleman, Moore, Archibald, and Vynckier as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791